ROY, C.
(Adopted by WILLIAMS, J., dissenting) — Plaintiff’s petition is in two counts, the first being in ejectment for an undivided fourth of certain real estate in the city of St. Louis, and the second for the partition of the same property. There was judgment for the plaintiff in accordance with her petition, and the defendant Bernard P. Bogy has appealed.
The defendant Bernard P. Bogy and Eleanor M. Griffith were married February 5,1890.- There were born of that marriage two children, the plaintiff who was born January 15, 1891, and defendant Bernard P. Bogy, Jr., who was born November 12, 1894. During her lifetime the wife was seized in fee simple of the property in controversy, which' was and still is tenement property and under, lease to various tenants. Up to the. time of her death the rents were paid to the wife. She'died June 10, 1904. She left a will which was presented for probate by the surviving husband and was admitted to .probate by the probate court of said city on June 14, 1904.
The material parts of that will are as follows:
‘ ‘ First. Should I die leaving surviving me my husband and a child or children, then it is my will that my whole estate, real and personal, be divided between my husband and children, in the proportion of one-half to .my husband and one-half to my child or children.
‘ ‘ Second. Should I die leaving surviving me my husband, but no child or children, then it is my will that my whole estate, real and personal, be equally divided between my husband and my mother^ Ann E. Griffith, one-half to each.
“Third. Should I die leaving surviving me neither husband nor children, then and in such event I give, *335devise and bequeath' my whole estate, both real and personal, to my mother, Ann E. Griffith.
“Fourth. I hereby appoint my husband, Bernard P. Bogy, my executor and request that he be not required to give bond. ’ ’
The executor therein named thereupon qualified as such, and filed am inventory of the property of the estate, showing the property in controversy and no" other. There was no personal property of the estate. In due time the executor filed his final settlement of such estate, showing that he had received nothing, and had paid out nothing as such executor.
Immediately upon the death of the wife the husband began collecting the rents of the property, amounting to about $1200 a year. He did not account for any portion of the rents to his children.
This suit was begun February 24, 1914. Bernard P. Bogy, Jr., was made defendant and appeared by the defendant Bernard P. Bogy as his guardian ad litem.
The first count of the petition contains the following:
“That defendants thereafter, on, to-wit, the twentieth day of June, 1904, entered into and upon such premises and have since said entry and do now unlawfully withhold from plaintiff the possession of said premises, to her damage in the sum of one hundred thousand dollars; that plaintiff: was upon the said tenth day of June, 1904, and has been ever since said date legally entitled to the possession of said premises.”
The answer of defendant Bernard P. Bogy states that he is the owner of an estate by the curtesy in all said real estate, and that he is entitled under said will to onelialf of the remainder in fee, and that each of the other parties is entitled to a fourth of the remainder in fee under said will.
The reply alleges that such will disposed of the entire property in fee, giving to the father a half and to each of the children a fourth. It contains the following:
“That the said Bernard ’P. Bogy, defendant, accepted the devise so made to him in said will, and elected to take and enjoy the same, and now claims, and has claimed ever since the probating of said will, to be *336the owner in fee-simple of an undivided one-half interest in and to the real estate described in the petition, under and by virtue of the provisions of said will.
‘ ‘ That neither the plaintiff nor either of the defendants have or claim any other source of title to said real estate than by, through and under said Eleanor Bogy and by, through and under said will; and that the said Eleanor Bogy, deceased, is the common source of title.
“That said defendant Bernard P. Bogy elected to accept the devise made to him in said will, and is es-topped thereby to claim, assert or set up any right, title and interest in and to said real estate, or any part thereof, contrary to the provisions of said will or by reason of curtesy of the laws of this State, for that the claim of estate by curtesy in said land is antagonistic to the dispositions made in said will; and that the said Bernard P. Bogy, defendant, waived his right to claim title by curtesy to said real estate by reason of his assent to said will and his claim under the provisions thereof, as aforesaid, and by reason of his acceptance of the provisions of said will, as aforesaid, made in his favor, and his acceptance of the trust thereby created as executor and the probating thereof, for that plaintiff says that the assent to said will on the part of the said Bernard P. Bogy and acceptance by him of the fee-simple estate devised to him in said will are antagonistic to the claim now made by him of an estate by curtesy therein, and this she is ready to verify.”
On the trial the plaintiff introduced in evidence a letter written by the defendant Bernard P. Bogy to Judge Moseley, plaintiff’s attorney, dated November 18, 1912. It contained the following:
“Now, as to V.’s rights. At the time the will was probated I was informed by the court that I had a fee in one half and a curtesy in the other half, as there were no conditions attached to the acceptance of the one-half left me absolutely. Since Y.’s marriage I have consulted several lawyers, and they have all agreed to the above.”
*337It is agreed that “V.” mentioned in that letter is the plaintiff.
I. In Myers v. Hansbrough, 202 Mo. 495, Valliant, P. J., said:
Wife's Estate Devised. “The particular title by which the plaintiff claims right to the possession of this land was never in his wife, it is an interest cut out of her title, subtracted from it, not by her leave or license, but by the arbitrary force of the law. It is an interest that could not be taken from the husband either at the will or sufferance of the wife. If a creditor of hers, after the estate by the curtesy initiate had vested in the husband, had obtained judgment against her and sold the land in her lifetime, the purchaser at the sheriff’s sale would have obtained what was hers, which, under the statute, included possession during her life, but the creditor would not by such sale acquire wdiat was not hers, what was beyond the reach of her will or sufferance.”
That case has been cited with approval in Donovan v. Griffith, 215 Mo. l. c. 162, and in Teckenbrock v. McLaughlin, 246 Mo. 711.
Mrs. Bogy owned an estate or interest in this land, but she did not have the entire ownership of it. The husband also had an estate or interest in it. Her will does not purport to dispose of any particular item of property, real or personal. It does not attempt to dispose of “my land.” It disposes of “my whole estate, real and personal,” no more, no less. By its very terms it includes everything that was hers and excludes everything else. The language used seems specially and peculiarly adapted to the purpose of leaving the husband’s curtesy estate unaffected by it.
If the wife entertained any intention of disposing of the entire ownership of the land including the husband’s curtesy estate, she did not express such intention in the language of the will. We find no authority anywhere holding that the words “my estate” can be construed to include the estate of others ¿a land not otherwise particularly described.
*338Godfrey v. Humphrey, 18 Pick. (35 Mass.) 539, is cited as upholding the contrary view. In that case the testator owned the land in fee, and the only question was whether the devise of his “estate” to the wife, without words of explanation, carried the fee or only an estate for the life of the wife. The question at issue here was not there involved. But the court in that case said:
“It has long been held, that the devise of all a man’s estate, where there are not words to control or restrain its operation, shall be construed not merely to mean his lands, but the quantity of interest which he has in them, so as to pass an estate of inheritance, if he has one. [Carter v. Horner, 4 Mod. 89, 1 Eq. Cas. Abr. 177.]”
Certainly it will be construed “to pass an estate of inheritance if he has one.”
In Graham v. Roseburgh, 47 Mo. 111, l. c. 114, it was said:
“The principle of election is frequently applied by courts of equity in cases of wills, and rests upon the obligation imposed on a party to choose between two inconsistent or alternative rights or claims in cases where there is a clear intention of the person from whom he derives one, that he should not enjoy both.”
Note that the intention must be “clear.”
In Schorr v. Etling, 124 Mo. 42, it was claimed that a devise to a wife was in exclusion of her homestead estate. It was said:
“The intent to exclude the widow from her legal right must clearly appear; if it be doubtful, she is not to be excluded.”
In our opinion this is- not a case in which the surviving husband was put to his election, and that he is entitled to hold both his estate by the curtesy and the half interest in the remainder devised to him in the will.
II. For convenience it will be understood that when we hereinafter speak of the defendant it will mean Bernard P. Bogy, Sr., unless it is otherwise expressed.
*339Election. *338Even if the law were such as to put the husband to his election, the act of the husband in presenting the will *339for probate and acting as executor thereunder does not, in itself, constitute such an election. [Benedict v. Wilmarth, 46 Fla. 535; In re Proctor’s Est., 103 Iowa, 232; Smith’s Admr. v. Smith, 6 Ky. L. R. 453; Kerrigan v. Conelly, 46 Atl. (N. J.) 227; Williams v. Boul, 184 N. Y. 605; Reaves v. Garrett’s Admr., 34 Ala. 558; In re Gwin, 77 Cal. 313; Whitridge v. Parkhurst, 20 Md. 62; Cameron v. Cameron, Ohio Prob. R. 157; Taylor v. Browne, 2 Leigh (Va.), 419; Pace v. Pace, 271 Ill. 114.]
The courts of North Carolina hold that where a widow qualifies as the executrix of her husband’s will, she cannot afterward dissent from the will and claim dower. [Mendenhall v. Mendenhall, 53 N. C. 287.] But the reason for that holding is there expressed in these words:
“The right to dissent is inconsistent with her act of qualifying as executrix, and the duties thereby assumed in this:
“1. The appointment and qualification of one as executrix, operates as an assignment in law, and vests the whole personal estate in such executor. If one executes a writing by which he appoints A. B. his executor, that is a will. A. B. thereby becomes the owner of the estate, and, after paying off the debts, is, by the common law, entitled to the surplus.
“If one executes a writing by which he disposes of his property after his death, without appointing an executor, that is a testament. If he does both, that is appoints an executor, and also disposes of his estate, or a part thereof, that is ‘a last will and testament.’ The executor becomes the owner of the estate, and after paying off the debts and legacies, is entitled, by the common law, to the surplus. Thus, it is seen that the office of executor is deemed in law of great importance; it draws to it the ownership, control and management of the entire personal estate, and gives a right (at common law) to the surplus. It is, therefore, manifestly inconsistent for a widow to claim the office and its rights and in*340cidents under the will, and at the same time to enter her dissent and claim dower, year’s provision and a distributive share, as if her husband had died intestate; in other words, there is an inconsistency in claiming the office under the will, and at the same time claiming rights as if there was no will. ’ ’
The common law giving to the executor such surplus was in force in that State. It is the reason for such holding. We have no such law here, and therefore no such reason, and no such rule. There is a special reason in this casse, over and above what is shown in most of the other cases above cited. We have a right to assume that the court, at the time of the probating of the will, told the defendant that he was entitled to hold both the curtesy and under the will, for the fact that such advice was given was put in evidence by the plaintiff, and all. the evidence in the case is consistent with the fact that such advice was given. It would be remarkable if this court should now hold that he made an election by probating the will and serving as executor after the court had told him that he could take both estates without an election, and in spite of the fact that this court has held that no election is called for unless the will is clear and free from doubt on this point.
Inconsistent Acts. III. The fact that the defendant claimed both the curtesy and under the will does not in itself amount to an election to take under the will and' relinquish the curtesy. [Cobb v. Macfarland, 127 N. W. (Neb.) 378; Whitridge v. Parkhurst, 20 Md. 62; Schuster v. Morton, 187 S. W. (Mo.) 2.]
IV. If the facts in this case show an election it was an election to take the curtesy and not under the will.
Election of Curtesy. The surviving husband has never received any property under the will. There was no personal property, and the interest in remainder devised to him has never been received by him. If he had gold and conveyed in fee an undivided half of the property and had appropriated to his *341own nse the consideration therefor, a different situation would confront us. But there has not been any change in-the ownership or possession of the property since the wife’s death, except that immediately after her death the husband went into possession and has been receiving the rents. He has claimed to be doing that by right of his curtesy estate. It is strictly in accordance with such estate. It cannot be presumed that he collected the rents for himself and his minor children in accordance with the will. It does not appear that he ever gave bond as their guardian. We note that he represents the minor son here as guardian ad litem and not as general guardian. In State ex rel. v. Staed, 143 Mo. l. c. 252, it was said:
“He was not living with his son, but his son was-living with him. The estate of the son was not derived from the father, and he had not, so far as the evidence shows, given bond or qualified himself to act as guardian or curator of the estate of the child as required by Revised Statutes 1889, section 5279. It cannot be said, therefore, that his possession-was the possession of the child, and it is clear that the fact that the child was living with his father in the premises did not change the character of the father’s original possession.”
It certainly cannot be held in this case that the possession of the property by the father was as a cotenant with his children in face of the allegation of the petition that he had ousted the plaintiff.
The judgment should be reversed and the cause remanded.
White, C., dissents.
The foregoing opinión of Roy, C., in Division, is adopted by Williams, J., as his dissenting opinion in Banc.